UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1156



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN B. KOTMAIR, JR., d/b/a Save-A-Patriot
Fellowship   and   National Workers   Rights
Committee;   SAVE-A-PATRIOT FELLOWSHIP,   an
unincorporated association,

                                          Defendants - Appellants.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:05-cv-01297-WMN)


Submitted: July 24, 2007                      Decided:   July 26, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John B. Kotmair, Jr., Appellant Pro Se; George E. Harp, Shreveport,
Louisiana,    for   Appellant    SAVE-A-PATRIOT    FELLOWSHIP,   an
unincorporated association.    Richard Farber, Carol Ann Barthel,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John   B.   Kotmair,   Jr.,    and    Save-A-Patriot     Fellowship

appeal from the district court’s orders granting summary judgment

in favor of the United States and issuing a permanent injunction

against them based on their activities in promoting a tax evasion

scheme,   and   denying   their   motions       for   a   new   trial   and   for

modification of the injunction.          We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.      United States v. Kotmair, No. 1:05-

cv-01297-WMN (D. Md. Nov. 29, 2006; Feb. 7, 2007).              We deny Save-A-

Patriot’s motion to strike portions of the brief filed by the

United States, and we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                   - 2 -